Title: Circular to the New Jersey Magistrates, 2 February 1780
From: Washington, George
To: New Jersey Magistrates


          
            Gentlemen
            Hd Qrs Morris Town Feby 2d 1780
          
          The patriotic exertions of the Magistrates and inhabitants of this state in compliance with my late application to them on the subject of provisions have a claim to my warmest acknowlegements and to the particular consideration of the public. The crisis which dictated that application was of a very delicate nature, and the worst consequences might have ensued had it not been for the assistance so chearfully afforded. You have given a striking proof of your attachment to the service[,] of your regard to the accommodation of the army—and an earnest of what may be expected in every future exigence. It is however to be hoped a similar occasion may not again occur.
          
          In my representations to Congress I thought it my duty to do justice to your exertions and I entreat you to be assured that I shall always endeavour to encourage in the army such a sense of the good dispositions of the Magistrates and Inhabitants of New Jersey as will produce correspondent sentiments and conduct on their part. I have the honor to be With Great respect & esteem Gentlemen Your Most Obedt & humble servt.
        